Citation Nr: 1624883	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-44 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back strain.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sharon L. Brewer, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the Army from September 1994 to January 1999.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

On the Veteran's November 2010 VA Form 9, she requested a videoconference hearing before the Board.  However, in a March 2013 correspondence, the Veteran, through her representative, withdrew her request for a Board hearing.  Therefore, the Board finds that there is no hearing request pending.  

In a June 2014 decision, the Board denied entitlement to a rating in excess of 20 percent for a low back strain.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2015 Memorandum Decision, vacated the June 2014 denial and remanded the case to the Board.  

In the June 2014 Board decision, the Board also remanded the matters of entitlement to service connection for an acquired psychiatric disorder and entitlement to a TDIU for further development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, to include depression, is at least as likely as not caused by service and/or a service-connected disability.  

2.  The Veteran's low back strain is manifested by symptoms of difficulty sitting or standing; constant daily pain; pain with lifting and forward flexion (at its worst) to 50 degrees, with pain at 30 degrees. 

3.  The Veteran is unable to secure or follow substantially gainful employment due to her service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving the benefit of doubt in the Veteran's favor, an acquired psychiatric disorder was incurred in and/or is related to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for a 40 percent, but no higher, for the service-connected low back strain have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code (DC), 5237 (2015).

3.  The criteria for a finding of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In regard to the claims for service connection for an acquired psychiatric disorder and entitlement to a TDIU, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In regard to the claim for an increased rating, under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in May 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate her claim for an increase.  The letter further informed the Veteran of her obligations to provide necessary information to assist in her claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded VA examinations in September 2010 and 2014.  The September 2010 examiner reviewed the Veteran's claims folder and provided an assessment of the Veteran's current symptoms.  Although the September 2014 examiner indicated that the claims folder was not reviewed, an increased rating claim concerns the current severity of a disability.  The examiner provided such an assessment.  Therefore, the Board finds that the examinations are adequate for rating purposes. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
 § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, this is a claim where some service treatment records are not available; the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

The Veteran has stated on several occasions that she was treated with antidepressants while stationed at Camp Casey in Korea in 1997.  In an October 2000 VA Form 21-526, the Veteran indicated that she had been treated for depression at Fort Gordon in 1999.  

Service treatment records indicate that in February 1995, the Veteran reported symptoms of claustrophobia and anxiety.  

VA treatment records from Augusta VA Medical Center indicate that the Veteran was diagnosed with depression in December 1999.  The records also indicate that the Veteran had 3 counseling sessions during service for her depression.  

The Veteran was afforded a VA psychiatric examination in January 2001 where the Veteran gave varying reports about her initial treatment and/or diagnosis of depression.  She reported difficulty sleeping, a poor appetite, a poor memory, low energy levels and occasional crying spells.  She denied any inpatient psychiatric hospitalizations, but reported that she had attempted suicide as a teenager.  She reported that her mother was an alcoholic and her father was away for long periods of time due to work.  She reported being molested as a child by a family member.   
The examiner noted that the Veteran's stressors included financial difficulty; the death of her grandmother and a divorce.  The examiner diagnosed the Veteran with depressive disorder, not otherwise specified (NOS).  She was recommended for therapy.  No etiological opinion was provided.  

Social Security Administration (SSA) disability records indicate that the Veteran has been in receipt of benefits for a back disability and depression.  At a June 2008 mental status examination, the Veteran reported a prior history of physical and sexual abuse during her childhood.  She also reported a 1996 in-service back injury and current associated back pain.   She reported that her health issues and current divorce were sources of stress.  The Veteran reported that she had been receiving psychiatric treatment sporadically since 1997.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, severe, without psychotic features.  

An October 2008 mental impairment assessment from J.B., Ph.D., indicates that the Veteran carries diagnoses of PTSD and mood disorder secondary to chronic pain.  J.B. noted that he was not a medical doctor, but rather a doctor of philosophy.  He also indicated that he had limited contact with the Veteran which precluded him from providing an accurate assessment of the Veteran's mental abilities and aptitudes.  
The Veteran was afforded a VA examination in September 2010 where the examiner diagnosed the Veteran with depression, NOS, and anxiety disorder NOS.  The examiner opined that the Veteran's anxiety disorder and depression were less likely as not caused by or the result of service.  The examiner further opined that the Veteran's diagnoses were not a continuance of that shown in service and were less likely as not secondary to the Veteran's service-connected low back disability.  The examiner stated that there was "no objective evidence of aggravation of the Axis I diagnosis of Anxiety NOS and Depression NOS beyond the normal progression of the condition due to veteran's service-connected lumbosacral strain."  The examiner reasoned that the Veteran has a "genetic load toward mood disorders and a history of sexual childhood trauma prior to military service."  The examiner further reasoned that the Veteran's post-service stressors [two divorces, motherhood and financial strain] aggravated her depression and anxiety symptoms.  

The Veteran underwent a psychiatric evaluation with Dr. E.T. in January 2011 where Dr. E.T. indicated that he had reviewed the Veteran's claims folder.  The Veteran reported that she injured her back during service and developed subsequent symptoms of dysphoria, agitation, crying spells, anxiety and irritability.  She also reported that she had her first panic attack in 1997 and obsessive compulsive symptoms.  

On examination, Dr. E.T. noted that the Veteran had physical symptoms of anxiety, dysphoria, irritability and agoraphobia.  Dr. E.T. diagnosed the Veteran with mood disorder due to chronic pain with major depressive-like episode.  He noted that the Veteran's psychological symptoms started in 1997 during an extended hospital stay at Camp Casey, Korea for treatment for low back pain.  Dr. E.T. opined that it was at least as likely as not that the Veteran's mood disorder due to chronic pain was related to service, specifically related to her service-connected back injury.  

Here, there is credible evidence that the Veteran has a diagnosed acquired psychiatric disability -namely depression and mood disorder due to chronic pain.  The evidence is at least in equipoise that the Veteran suffered psychiatric symptoms during active duty.  In that regard, the Veteran has alleged that she was treated while at Camp Casey.  Although there are some records from Camp Casey of record, they appear to be incomplete.  Attempts to obtain complete records were unsuccessful.  See July 2009 Unavailability Memorandum.  Despite the lack of supporting records, there is sufficient evidence to conclude that the Veteran served in Camp Casey and was medically treated.  Even assuming that the Veteran was not first treated in service, there is sufficient evidence to support a nexus between the Veteran's service-connected back disability and acquired psychiatric disorder.  

The Board finds that the evidence is in equipoise as to whether the Veteran's acquired psychiatric disorder is related to service and/or a service-connected disability.  In that regard, the Board credits Dr. E.T.'s January 2011 opinion which, after review of the Veteran's claims folder and an interview with the Veteran, concluded that her mood disorder was due to her inability to cope with the chronic pain associated with her in-service back injury.  His opinion was based on the Veteran's reports of treatment in service; however, his opinion also appeared to support service connection on a secondary basis.  On the other hand, the September 2010 VA examiner found against a nexus between the acquired psychiatric disability and service.  The Board also credits the VA examiner's findings which are well reasoned and plausible based on the evidence of record.  Basically, the examiner attributes the Veteran's pre and post service experiences to her acquired psychiatric disorder and not to service or her service-connected back disability.  

Resolving doubt in the Veteran's favor, the Board finds that there is sufficient evidence to relate the Veteran's acquired psychiatric disorder to service and/or her service-connected back disability.  The Veteran is competent to state that she was treated with antidepressants during service and shortly thereafter.  The Board finds both medical opinions, Dr. E.T. and the September 2010 VA examiner, to be probative in nature.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Although they arrived at different conclusions, the opinions were based on the same facts and sound legal reasoning.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric disorder is granted.


III.  Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating for Low Back Strain

The Veteran's lumbar spine disability has been evaluated as 20 percent disabling under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100
Unfavorable ankylosis of the entire thoracolumbar spine......50

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.............................40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, Code 5237, Note 4.  Ankylosis is a condition in which an entire spinal segment is immobile and fixed in position.  Unfavorable ankylosis exists where the fixation is in flexion or extension, and the ankylosis results in one difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; and/or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) is considered favorable ankylosis. 38 C.F.R. § 4.71a, Code 5239, Note 5.

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Social Security Administration (SSA) disability records indicate that the Veteran is in receipt of benefits for chronic back pain.  

November and December 2007 VA treatment records indicate that the Veteran reported chronic back pain and loss of continence.  She was seen for complaints of loss of continence and an MRI revealed no reason for incontinence.  The clinician noted that the Veteran is in "so much pain that she doesn't realize the need to void until too late."  The Veteran reported that her back pain is daily and interferes with her daily life.  She reported in December 2007 that she lost her job as an office manager due to her inability to sit or lift.  She also reported trouble bending and walking for extended distances.  

A March 2008 MRI of the lumbar spine revealed no abnormalities of the L1-L3 levels.  The L4-L5 level revealed disc desiccation and broad annular bulge with disc protrusion effacing the thecal sac and compressing the descending left L5 nerve root in the lateral recess. 

In a July 2008 correspondence, the Veteran stated that her low back pain was so severe that she could not stand, sit, walk for more than 10 minutes or lift more than 5 pounds. 

September 2008 VA treatment records indicate that the Veteran rated her pain a 6 to 7 on a ten point scale and reported that her back pain affects "every aspect of her life."  She reported that she experiences aching, sharp, pressure in her lower back and activity aggravates the pain.  

Private treatment records from Interventional Medical Associates indicate that the Veteran reported burning, sharp, aching, throbbing, stabbing and shooting pain.  The Veteran reported that the pain was increased by massage, sitting, standing, walking, riding in the car, coughing or sneezing, 

2010 private treatment records from the Central Florida Spine Institute indicate that the Veteran complained of lower back pain, described as a sharp, stabbing, like electricity dull ache which is aggravated by walking, standing, sitting and activity in general.  

The Veteran was afforded a VA examination in September 2010 where the Veteran reported constant severe pain and difficulty walking, standing and sitting.  She advised that she was treated with steroid injections, to no avail.  The Veteran denied any history of urinary incontinence, urgency or retention requiring catherization; fecal incontinence, obstipation, falls or unsteadiness.  She described her low back pain as pressure and sporadic electrical type which radiated down both hips.  

On examination, the examiner noted that the Veteran's spine was normal in symmetry and there was no evidence of scoliosis, lumbar flattening, ankylosis or objective abnormalities of spasms, atrophy, guarding, tenderness or weakness.  There was objective evidence of pain with motion.  The Veteran's forward flexion was to 70 degrees (normal is 90 degrees), with pain from 30 to 70 degrees; extension to 20 degrees (normal is 30 degrees); right lateral flexion to 30 degrees (normal is 30 degrees), with pain from 25 to 30 degrees; left lateral flexion to 20 degrees (normal is 30 degrees); and bilateral lateral rotation to 30 degrees.  There was no change in range of motion in repetitive testing.  No pain, fatigue, weakness or incoordination was noted.  The examiner diagnosed the Veteran with lumbar strain and lumbar degenerative disc disease.  The Veteran was not found to have lumbar radiculopathy.

The examiner noted that the Veteran was last employed in 2008 as an office manager for 3 months; and prior to that was in accounts payable for 5 and 8 months for two different companies.  The examiner noted that the Veteran's spine disability caused increased absenteeism at work; decreased mobility; problems with lifting and carrying.  The examiner opined that the Veteran has multiple physical and psychological conditions which may preclude her from maintaining gainful employment, including the pain from her service-connected lumbar spine strain.  

The Veteran was afforded another VA examination in September 2014 where the Veteran demonstrated range of motion for forward flexion to 50 degrees, with painful motion at 50 degrees; extension to 20 degrees, with painful motion at 20 degrees; right lateral flexion to 30 degrees or greater; and left lateral flexion to 30 degrees or greater.  The Veteran was able to perform repetitive use testing with no additional limitation in range of motion.  There was no evidence of localized tenderness or pain to palpation for joints; no muscle spasms resulting in abnormal gait; and no guarding resulting in abnormal gait.  There was no evidence of IVDS.  There was evidence of arthritis.  

Based on the foregoing, the Board finds that a 40 percent rating, but no higher, is warranted.  In that regard, the evidence indicates that the Veteran's forward flexion is limited to 50 degrees (at its worst), with pain starting at 30 degrees.  Diagnostic Code 5242 provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  In order to be entitled to a higher rating, there must be evidence of unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  As the measured range of motion, when the required DeLuca factors are taken into account again falls squarely into the range required for assignment of a 40 percent rating, it is clear that such increased evaluation must be assigned.  At the September 2010 VA examination, the Veteran reported pain starting at 30 degrees and has also consistently reported that she is severely limited in her ability to walk, sit, stand, lift, push and pull.  The Board finds the Veteran's reports of additional limitations to be credible.  

The Board notes that the Veteran was found to have arthritis.  Diagnostic Code 5003 provides a 10 percent rating for degenerative arthritis where the limitation of motion of a specific joint is noncompensable.  As the Veteran's limitation of motion of her spine is compensable, she is to be rated under the specific joint and not under Diagnostic Code 5003.  

Further, the Board has considered whether any other diagnostic codes would allow for a higher rating.  The Veteran is already in receipt of a separate rating for right lumbosacral radiculopathy under Diagnostic Code 8521.  

There is no evidence that the Veteran suffers from IVDS under Diagnostic Code 5243.  The Board notes that 2007 VA treatment records indicate that the Veteran experienced bladder and bowel incontinence.  Bladder impairment is compensable under a separate rating pursuant to Diagnostic Code 5242, Note (1).  However, subsequent MRI reports did not support that the incontinence was a loss of control from the spine disability, but rather the Veteran didn't realize the need to relieve herself until it was too late.  

The Board therefore finds that a 40 percent rating for the entire period on appeal is the most appropriate rating for the Veteran's current low back disability.  The measured range of motion on frequent flare-ups, 30 degrees, warrants such a rating under Code 5237.  

V.  Extraschedular Consideration  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected low back strain.  Specifically, the Veteran's service-connected low back strain is manifested by signs and symptoms of pain; lack of ability to stand, sit, and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limited flexion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  The rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods and pain with activity.  In short, there is nothing exceptional or unusual about the spinal disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disability manifestations that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

VI.  TDIU

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of her service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is service connected for migraine headaches, rated as 50 percent disabling; low back strain, now rated as 40 percent disabling; right lumbosacral radiculopathy, rated as 20 percent disabling; residuals of arthroscopy surgery of the left knee, rated as noncompensable; and an acquired psychiatric disorder (granted in current decision).  Her combined rating of 70 percent meets the threshold requirement of 38 C.F.R. § 4.16(a).

The Veteran has her bachelor of science degree in business administration and previously worked as an office manager and in accounts payable.  See September 2010 VA examination report; September 2008 VA Form 21-8940.  

The Veteran was afforded VA examinations in September 2010 which addressed her migraines, back, and psychiatric disorders.  In regard to her migraines, the Veteran reported weekly prostrating headaches and decreased concentration during the headache flare-up.  In regard to her back disability, the Veteran reported difficulty in walking more than a few yards, pain with any activity, and problems with lifting and carrying.  In regard to her psychiatric disability, the Veteran reported obsessions with cleaning; crying spells, suicidal thoughts, poor concentration, angry outbursts at other co-workers, decreased interest in pleasurable activities, irritability and denied any panic attacks.  

Dr. E.T.'s January 2011 psychiatric evaluation indicates that the Veteran's psychiatric disorder causes physical symptoms of anxiety; obsessive compulsive manifestations; insomnia poor concentration; poor memory and limited insight and judgment.  

The Board finds the VA examinations and private treatment records as well as the Veteran's lay statements to be probative in nature.  They provide a picture of the Veteran's occupational limitations.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from her service-connected disabilities, the Board finds that she is unable to obtain and maintain substantially gainful employment.  Her migraines cause her to have constant headaches with 2 to 3 episodes of cluster headaches per week, which last for hours and are prostrating in nature.  As a result of her spine disorder, she would not be able to stand, sit or walk for extended periods of time.  She would also have problems with lifting and carrying heavy objects and repetitive bending.  Her psychiatric disorder (granted in current decision) causes anxiety, sporadic panic attacks and the inability to adapt to novel or stressful situations.  Although the Veteran has an advanced degree, her physical and mental disabilities severely limit the types of jobs she would be qualified and capable of completing.  She would be precluded from any physically demanding work due to her back disability and her inability lift, sit, stand or walk long distances.  Further, there are not many sedentary jobs which would not aggravate her weekly prostrating headaches or allow her to be able to lie down since sitting and standing are both positions which cause her back pain. 

The Board notes that the September 2010 VA examiner opined that that Veteran's lumbar condition with degenerative deficits should not preclude her from gaining and maintaining employment in a light duty job that does not require heavy lifting, pushing, pulling or prolonged bending or walking.  However, the Board finds the Veteran's back symptoms previously affected her ability to accomplish tasks of her sedentary positions.   

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a).  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to a service-connected disability is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to 40 percent rating, but no higher, for a low back strain, is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


